Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This Office Action is in response to the communication filed on 8/15/19.  Claims 1-7 are pending and have been examined.
	Claims 1-7 are rejected.

Drawings
	The drawings filed on 8/15/19 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/15/19(2) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-7 are directed to an abstract idea. Under Step 1, claims 1-7 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim recites the following “determining an operating efficiency of the HVAC system based on the present operating state of the HVAC equipment, identify an error in the patterns, evaluate the error”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “determining an operating efficiency of the HVAC system based on the present operating state of the HVAC equipment, identify an error in the patterns, evaluate the error, adjust the error” is a mental process. As described in the specification [0023]-[0026] of the published document US20190368759 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “a controller comprising modules having modules”. The controller with modules are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “exchange information contemporaneously in time”, “detecting relationships in patterns”, and “propagate the error back” represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the determining, the identifying and the evaluating). Thus limitation “exchange information contemporaneously in time”, “detecting relationships in patterns”, and “propagate the error back” is insignificant extrasolution activity, see MPEP 2106.05(g), limitation “exchange information contemporaneously in time”, “detecting relationships in patterns”, and “propagate the error back” does not integrate the invention into a practical application because it represents mere data gathering. The claim further recites limitations “adjust the error” and “substantially align the present operating state efficiency with a predicted operating efficiency”. These limitation do not integrate the invention into a practical application because they are just “applying” the abstract idea. It can be viewed as generally linking the use of the judicial exception to a technological environment. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, claim 1 recites “a controller comprising modules having modules”. The controller with modules are recited at a high level of Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “exchange information contemporaneously in time”, “detecting relationships in patterns”, and “propagate the error back” represents collecting data that is necessary for use of the recited judicial exception (the data is used in the determining, the identifying and the evaluating). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The “adjust the error” and “substantially align the present operating state efficiency with a predicted operating efficiency” limitation amounts no more than just “applying” the abstract idea. Some references that discuss “adjust the error” and “substantially align the present operating state efficiency with a predicted operating efficiency” such as:
Singhal et al. (US20080231437) discloses adjusting error and aligning the operating efficiency with a predicted operating efficiency.
Ballet et al. (US20100094434) discloses adjusting the speed of the condenser fan in response to the fan speed command signal to minimize the error function and optimal efficiency would be achieved.
Breed (US20050046584) discloses correcting errors and achieving optimal efficiency.
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 5 is a method claim corresponds to the apparatus claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular, regarding claim 1, the claim limitations “a detection module”, “an optimization module” and “a correction module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Claims 2-4, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a detection module”, “an optimization module” and “a correction module” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The support for the said modules in the specification merely repeat the modules and its functionality without describing the corresponding 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
The term "substantially align" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "substantially align" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of the examination, the examiner has interpreted “substantially align” in claims 1 and 5 as “align”.
Claims 2-4 and 6-7, included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiency of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher et al. (U.S. Pub. No. 20050234600 A1; hereinafter, “Boucher”) in view of Singhal et al. (U.S. Pub. No. 20080231437 A1; hereinafter, “Singhal”), further in view of Ehlers et al. (U.S. Pat. No. 5924486 A; hereinafter “Ehlers”).

Regarding claim 1, Boucher discloses a controller for communicating with a building automation system, the controller comprising (abstract of Boucher, “The preferred embodiments described herein relate to enterprise energy automation. In one preferred embodiment, a method for enterprise energy automation is provided. In another preferred embodiment, a method for delivering ancillary services to an energy supply and delivery system by a group of buildings is provided. In yet another preferred embodiment, a method for integrating an energy automation system is provided. Other preferred embodiments are also provided): a communications interface operable to 
	Boucher does not appear to explicitly disclose a detection module having executable instructions for detecting relationships in patterns defined by one or more of an input, an output, a control parameter and an information point of the HVAC system;
and a correction module configured to identify an error in the patterns, the correction module operable to evaluate the error adjust the error and propagate the error back toward optimization module to substantially align the present operating state efficiency of the HVAC system with a predicted operating efficiency of the HVAC system.
	However, Singhal discloses a detection module having executable instructions for detecting relationships defined by one or more of an input, an output, a control parameter and an information point of the HVAC system (para.0007 of  Singhal, “The invention also relates to a program product for monitoring a system, the program product comprising machine-readable program code for causing, when executed, one or more machines to perform the steps of transmitting a test signal to at least one of a building device and a sensor, receiving a return signal from at least one of the building device and the sensor, and determining an association between the building device and the sensor based on the return signal.”);and a correction module configured to identify an error, the correction module operable to evaluate the error adjust the error and propagate the error back toward optimization module to substantially align  the present operating state efficiency of the HVAC system with a predicted operating efficiency of 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Singhal into the device of Boucher. The modification would be obvious because one of the ordinary skill in the art would want to improve error correction when providing adjustments to operating efficiency state of the HVAC system.
The combination of Boucher and Singhai does not explicitly disclose detecting relationships in patterns, identify an error in the patterns. However, Ehlers in an analogous art discloses detecting relationships in patterns (Ehlers, col. 22 lines 9-54), identify an error in the patterns (Ehlers, col. 21 lines 12-26).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Ehlers into the above combination of Boucher and Singhal. The modification would be obvious because one of the ordinary skill in the art would want to optimize comfort and minimize energy cost (Ehlers, col. 2 lines 34-36).

	Claim 5 is a method claim corresponds to the apparatus claim 1, it is therefore rejected under the same reasons set forth in the rejection of claim 1.

	Regarding claim 2, the rejection of claim 1 is incorporated, Boucher further disclose a validation module configured to determine whether the adjustments result in a desired overall efficiency for the HVAC system as communicated to the building 

	Regarding claim 3, the rejection of claim 1 is incorporated, Boucher further discloses wherein the HVAC system includes a variable speed chiller cooling system. (para.0132 of Boucher, “In terms of a product description, providing ancillary services to market provides spinning reserves and load and frequency regulation. Such services can be reliably provided out of a large, diverse building portfolio. Such a portfolio will provide 1) size, e.g. NYISO requires that regulating resources provide at least 5 MW; 2) regulation-capable or variable speed motor loads; and 3) performance reliability. Nimble variable speed motors are much better suited to these services than are cumbersome power plants.”).

Regarding claim 6, the rejection of claim 5 is incorporated, Boucher further discloses validating whether the adjustment values for the HVAC system results in the HVAC system having approximately the operating efficiency. (para.0045 of Boucher, “ECI considers several building characteristics in mapping building electrical equipment and loads to electric system markets and operations. These characteristics include speed of response (e.g., kW/minute or kW/second), advance notice required (e.g., seconds, minutes, hours, day), duration of response (e.g., ability to accommodate 10 minute, 15 minute, hourly, or multi-hour thermal-related load-shifts), time interval of response (e.g., ability to shift thermal-related load back 1 hour, 2 hours, etc.), magnitude of response (e.g., add a second dimension to each of the above parameters; how many kW does that speed, notice, etc. apply to), inefficiency /efficiency of response (e.g., define efficiency loss incurred by change from historical HVAC operation that tracks building thermal load or efficiency gain obtained by operating HVAC equipment in hours with more favorable ambient conditions), and other thermal character (e.g., thermal inertia, recovery ability).”).
Singhal further discloses wherein the predicted operating efficiency (Singhal, Fig. 10).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Singhal into the device of Boucher. The modification would be obvious because one of the ordinary skill in the art would want to improve error correction when providing adjustments to operating efficiency state of the HVAC system.

Regarding claim 7, the rejection of claim 5 is incorporated, Boucher further discloses herein determining the operating efficiency of the HVAC system includes determining the operating efficiency of a variable speed chiller cooling system. (para.0132 of Boucher, “In terms of a product description, providing ancillary services to market provides spinning reserves and load and frequency regulation. Such services can be reliably provided out of a large, diverse building portfolio. Such a portfolio will provide 1) size, e.g. NYISO requires that regulating resources provide at least 5 MW; 2) regulation-capable or variable speed motor loads; and 3) performance reliability. Nimble variable speed motors are much better suited to these services than are cumbersome power plants.”).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher, in view of Singhal, in view of Ehlers, further in view of Hartman (U.S. Pat. No. 6185946).

Regarding claim 4, Singhal further discloses wherein the predicted operating efficiency of the HVAC system includes information (Singhal, Fig. 10).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Singhal into the device of Boucher. The modification would be obvious because one of the ordinary skill in the art would want to improve error correction when providing adjustments to operating efficiency state of the HVAC system.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Hartman into the above combination of Boucher, Singhal and Ehlers. The modification would be obvious because one of the ordinary skill in the art would want to improve HVAC operating efficiency (Hartman, abstract).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	Salsbury et al. (US20090033513) discloses a method for pairing a first wireless device with a second wireless device includes gathering a first wireless communications characteristic about communications between the first wireless device and the second wireless device. The method further includes gathering second wireless communications characteristics about communications between the first wireless device and at least one wireless device other than the second wireless device. The method further includes generating a matrix using the first and second wireless communications characteristics and generating a relative gain array from the matrix and computing the pairing between the first wireless device and the second wireless device using the 
	Lingermann (US20060009863) discloses a building automation system including user interface units with touchscreens, power drivers, and a controller, all connected to a common trunk conductor. The power drivers are connected to the electrical devices and AC wiring. The building automation system further includes wireless remote controls that are connected to the trunk either through a user interface unit or a wireless transceiver. Any electrical device in the building may be controlled by any of the user interface units and wireless remote controls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JASON LIN/
Primary Examiner, Art Unit 2117